Exhibit 10.2

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) made and entered into as
of November     , 2005 by and among i2 Technologies, Inc., a Delaware
corporation (the “Company”), and the parties set forth on Schedule I hereto
(each, a “Purchaser” and collectively, the “Purchasers”).

 

RECITALS

 

WHEREAS, in order to induce each of the Purchasers to enter into that certain
Purchase Agreement dated November 21, 2005 by and among the Company and the
Purchasers (the “Purchase Agreement”), the Company has agreed to provide the
registration rights set forth in this Agreement; and

 

WHEREAS, the execution and delivery of this Agreement is a condition to the
closing under the Purchase Agreement.

 

AGREEMENT

 

NOW, THEREFORE, the Company agrees with the Purchasers (i) for their benefit as
the Purchasers and (ii) for the benefit of the beneficial owners (including the
Purchasers) from time to time of the Notes (as defined herein), the Warrants (as
defined in the Purchase Agreement), the Underlying Common Stock (as defined
herein) and the Warrant Shares (as defined in the Purchase Agreement) (each of
the foregoing a “Holder” and together the “Holders”), as follows:

 

Section 1. Definitions. Capitalized terms used herein without definition shall
have their respective meanings set forth in the Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

 

“Affiliate” means with respect to any specified person, an “affiliate,” as
defined in Rule 144, of such person.

 

“Amendment Effectiveness Deadline Date” has the meaning set forth in Section
2(d) hereof.

 

“Applicable Conversion Price” means, as of any date of determination, the
Conversion Price of the Notes then in effect as determined in accordance with
the terms of the Indenture or, if no Notes are then outstanding, the Conversion
Rate that would be in effect were Notes then outstanding.

 

“Business Day” has the meaning assigned to such term in the Indenture.

 

“Common Stock” has the meaning assigned to such term in the Indenture.



--------------------------------------------------------------------------------

“Company Indemnified Party” has the meaning set forth in Section 6(b) hereof.

 

“Conversion Price” has the meaning assigned to such term in the Indenture.

 

“EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval system by
which companies file forms with the SEC.

 

“Effectiveness Deadline Date” has the meaning set forth in Section 2(a) hereof.

 

“Effectiveness Period” means a period that will terminate upon the earliest of
(1) the date on which all Registrable Securities held by non-Affiliates are
eligible to be sold to the public pursuant to Rule 144(k) under the Securities
Act or any successor provision thereof, (2) the date when each of the
Registrable Securities covered by the Shelf Registration Statement has been
effectively registered under the Securities Act and disposed of in accordance
with the Shelf Registration Statement, (3) the date on which all Registrable
Securities have been resold pursuant to Rule 144 under the Securities Act,
(4) the date on which all the Notes, the Warrants and the Registrable Securities
cease to be outstanding and (5) the date that is the three-year anniversary of
the Issue Date.

 

“Event” has the meaning set forth in Section 2(e) hereof.

 

“Event Date” has the meaning set forth in Section 2(e) hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Exercise Price” has the meaning assigned such term in the Warrant.

 

“Filing Deadline Date” has the meaning set forth in Section 2(a) hereof.

 

“Holder” has the meaning set forth in the first paragraph of this Agreement.

 

“Holder Indemnified Party” has the meaning set forth in Section 6(a) hereof.

 

“Indemnified Party” has the meaning assigned to such term in Section 6(c)
hereof.

 

“Indemnifying Party” has the meaning set forth in Section 6(c) hereof.

 

“Indenture” means the Indenture, dated as of November         , 2005, between
the Company and the Trustee, as Trustee, pursuant to which the Notes are being
issued.

 

“Initial Shelf Registration Statement” has the meaning set forth in Section 2(a)
hereof.

 

2



--------------------------------------------------------------------------------

“Issue Date” means the first date of original issuance of the Notes and the
Warrants.

 

“Liquidated Damages Accrual Period” has the meaning set forth in Section 2(e)
hereof.

 

“Liquidated Damages” has the meaning set forth in Section 2(e) hereof.

 

“Liquidated Damages Payment Date” means each interest payment date under the
Indenture in the case of Notes, and each May 1 and November 1 in the case of the
Underlying Common Stock and the Warrant Shares.

 

“Make-Whole Premium” has the meaning assigned to such term in the Indenture.

 

“Material Event” has the meaning set forth in Section 3(i) hereof.

 

“Notes” means the Firm Notes and the Additional Notes (as such terms are defined
in the Purchase Agreement).

 

“Notice and Questionnaire” means a written notice and questionnaire delivered to
the Company containing the information called for by the Selling Securityholder
Notice and Questionnaire attached as Annex A hereto.

 

“Notice Holder” means, on any date, any Holder that has delivered a Notice and
Questionnaire to the Company on or prior to such date, so long as all of their
Registrable Securities that have been registered for resale pursuant to a Notice
and Questionnaire have not been sold in accordance with a Shelf Registration
Statement.

 

“Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Proceeding” has the meaning set forth in Section 6(c) hereof.

 

“Prospectus” means the prospectus included in any Shelf Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 415 promulgated under the Securities Act), as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Prospectus.

 

“Purchaser” and “Purchasers” have the meaning set forth in the preamble of this
Agreement.

 

“Record Holder” means (i) with respect to any Liquidated Damages Payment Date
relating to any Notes as to which any Liquidated Damages has accrued, the holder
of record of such Note on the record date with respect to the interest payment
date under the Indenture on

 

3



--------------------------------------------------------------------------------

which such Liquidated Damages Payment Date shall occur and (ii) with respect to
any Liquidated Damages Payment Date relating to the Underlying Common Stock,
Warrants or Warrant Shares as to which any Liquidated Damages has accrued, the
registered holder of such Underlying Common Stock, Warrants or Warrant Shares 15
days prior to such Liquidated Damages Payment Date.

 

“Registrable Securities” means the Underlying Common Stock and the Warrant
Shares and any securities into or for which such Underlying Common Stock and/or
Warrant Shares have been converted and any security issued with respect thereto
upon any stock dividend, split or similar event until, in the case of any such
security, the expiration of the Effectiveness Period.

 

“Registration Expenses” has the meaning set forth in Section 5 hereof.

 

“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

 

“Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

 

“Shelf Registration Statement” has the meaning set forth in Section 2(a) hereof.

 

“Subsequent Shelf Registration Statement” has the meaning set forth in
Section 2(b) hereof.

 

“Suspension Notice” has the meaning set forth in Section 3(i) hereof.

 

“Suspension Period” has the meaning set forth in Section 3(i) hereof.

 

“Trustee” means JPMorgan Chase Bank, National Association, a national banking
association organized and existing under the laws of the United States, the
Trustee under the Indenture.

 

“Underlying Common Stock” means the Common Stock issued or issuable upon
conversion or repurchase of the Notes, including any Common Stock issued or
issuable in connection with a Make-Whole Premium to be paid in accordance with
Article 5 of the Indenture.

 

“Warrants” has the meaning assigned such term in the Purchase Agreement.

 

4



--------------------------------------------------------------------------------

“Warrant Shares” has the meaning assigned such term in the Purchase Agreement.

 

Section 2. Shelf Registration.

 

(a) The Company shall prepare and file or cause to be prepared and filed with
the SEC, as soon as practicable but in any event by the date (the “Filing
Deadline Date”) that is 120 days after the Issue Date, a registration statement
for an offering to be made on a delayed or continuous basis pursuant to Rule 415
of the Securities Act (a “Shelf Registration Statement”) registering the resale
from time to time by Holders thereof of all of the Registrable Securities (the
“Initial Shelf Registration Statement”). The Initial Shelf Registration
Statement shall be on Form S-3 or another appropriate form permitting
registration of such Registrable Securities for resale by such Holders in
accordance with the reasonable methods of distribution elected by the Holders,
reasonably approved by the Company, and set forth in the Initial Shelf
Registration Statement. The Company shall not permit any securities other than
the Registrable Securities to be included in any Shelf Registration Statement
registering the resale from time to time by Holders thereof of all of the
Registrable Securities. The Company shall use its reasonable best efforts to
cause the Initial Shelf Registration Statement to be declared effective under
the Securities Act as promptly as is practicable but in any event by the date
(the “Effectiveness Deadline Date”) that is 270 days after the Issue Date, and
to keep the Initial Shelf Registration Statement (or any Subsequent Shelf
Registration Statement) continuously effective under the Securities Act until
the expiration of the Effectiveness Period. At the time the Initial Shelf
Registration Statement is declared effective, each Holder that became a Notice
Holder on or prior to the date that is five Business Days prior to such time of
effectiveness shall be named as a selling securityholder in the Initial Shelf
Registration Statement and the related Prospectus in such a manner as to permit
such Holder to deliver such Prospectus to purchasers of Registrable Securities
in accordance with applicable law.

 

(b) If the Initial Shelf Registration Statement or any Subsequent Shelf
Registration Statement ceases to be effective for any reason at any time during
the Effectiveness Period, the Company shall use its reasonable best efforts to
obtain the prompt withdrawal of any order suspending the effectiveness thereof,
and in any event shall within ten Business Days of such cessation of
effectiveness amend the Shelf Registration Statement in a manner reasonably
expected to obtain the withdrawal of the order suspending the effectiveness
thereof, or file an additional Shelf Registration Statement covering all of the
securities that as of the date of such filing are Registrable Securities (a
“Subsequent Shelf Registration Statement”). If a Subsequent Shelf Registration
Statement is filed, the Company shall use its reasonable best efforts to cause
the Subsequent Shelf Registration Statement to become effective as promptly as
is practicable after such filing and to keep such Shelf Registration Statement
(or Subsequent Shelf Registration Statement) continuously effective until the
end of the Effectiveness Period.

 

5



--------------------------------------------------------------------------------

(c) The Company shall supplement and amend the Shelf Registration Statement if
required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration Statement, if
required by the Securities Act or as reasonably requested by the Purchasers or
by the Trustee on behalf of the Holders covered by such Shelf Registration
Statement.

 

(d) Each Holder agrees that if such Holder wishes to sell Registrable Securities
pursuant to a Shelf Registration Statement and related Prospectus, it will do so
only in accordance with this Section 2(d) and Section 3(i). Each Holder wishing
to sell Registrable Securities pursuant to a Shelf Registration Statement and
related Prospectus agrees to deliver a completed and executed Notice and
Questionnaire to the Company at least three Business Days prior to any attempted
or actual distribution of Registrable Securities under the Shelf Registration
Statement; provided that (A) the Company shall send the Notice and Questionnaire
to each Holder as soon as practicable, but not later than 30 Business Days prior
to the Filing Deadline Date and (B) Holders shall have at least 20 Business Days
from the date on which the Notice and Questionnaire is first sent to such
Holders by the Company to complete and return the Notice and Questionnaire to
the Company in order to be named in the Shelf Registration Statement at the time
of its initial effectiveness. From and after the date the Initial Shelf
Registration Statement is declared effective, the Company shall, as promptly as
practicable after the date a Notice and Questionnaire is delivered, and in any
event within five Business Days after such date (subject to the proviso below),
(i) if required by applicable law, file with the SEC a post-effective amendment
to the Shelf Registration Statement or, if required by applicable law, prepare
and file a supplement to the related Prospectus or a supplement or amendment to
any document incorporated therein by reference or file any other required
document so that the Holder delivering such Notice and Questionnaire is named as
a selling securityholder in the Shelf Registration Statement and the related
Prospectus in such a manner as to permit such Holder to deliver such Prospectus
to purchasers of the Registrable Securities in accordance with applicable law
and, if the Company shall file a post-effective amendment to the Shelf
Registration Statement, use its reasonable best efforts to cause such
post-effective amendment to be declared effective under the Securities Act as
promptly as is practicable, but in any event by the date (the “Amendment
Effectiveness Deadline Date”) that is 45 days after the date such post-effective
amendment is required by this clause to be filed; (ii) provide such Holder a
reasonable number of copies of any documents filed pursuant to Section 2(d)(i);
and (iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to
Section 2(d)(i); provided, that if such Notice and Questionnaire is delivered
during a Suspension Period, or a Suspension Period is put into effect within
five Business Days after such delivery date, the Company shall so inform the
Holder delivering such Notice and Questionnaire and shall take the actions set
forth in clauses (i), (ii) and (iii) above within ten Business Days after
expiration of the Suspension Period in accordance with Section 3(i); provided,
further, that in no event will the Company be required to file with the SEC
(x) a supplement to the Prospectus more than once in any 20-day period or (y) a
post-effective amendment to the Shelf Registration Statement more than once in
any 60-day period, in each case solely for the purpose of naming any Holder, who
is not included in the Shelf Registration Statement, as a selling securityholder
in the Shelf Registration Statement and

 

6



--------------------------------------------------------------------------------

the related Prospectus. Notwithstanding anything contained herein to the
contrary, the Company shall be under no obligation to name any Holder that is
not a Notice Holder as a selling securityholder in any Shelf Registration
Statement or related Prospectus; provided, however, that any Holder that becomes
a Notice Holder pursuant to the provisions of this Section 2(d) (whether or not
such Holder was a Notice Holder at the time the Shelf Registration Statement was
declared effective) shall be named as a selling securityholder in the Shelf
Registration Statement or related Prospectus in accordance with the requirements
of this Section 2(d).

 

(e) The parties hereto agree that the Holders of Registrable Securities will
suffer damages, and that it would not be feasible to ascertain the extent of
such damages with precision, if (i) the Initial Shelf Registration Statement has
not been declared effective under the Securities Act on or prior to the
Effectiveness Deadline Date or (ii) the Initial Shelf Registration Statement is
declared effective but shall thereafter cease to be effective (without being
succeeded immediately by an additional registration statement filed and declared
effective) or usable for the offer and sale of Registrable Securities for a
period of time (including any Suspension Period) which shall exceed (A) 30
consecutive days in any one time, (B) 45 days in the aggregate in any
three-month period or (C) 90 days in the aggregate in any 12-month period (each
of the events of a type described in any of the foregoing clauses (i) and
(ii) are individually referred to herein as an “Event,” and the Effectiveness
Deadline Date in the case of clause (i), and the date on which the duration of
the ineffectiveness or unusability of the Initial Shelf Registration Statement
in any period exceeds the number of days permitted by clause (ii) hereof in the
case of clause (ii), being referred to herein as an “Event Date”). Events shall
be deemed to continue until the following dates with respect to the respective
types of Events: the date the Initial Shelf Registration Statement is declared
effective under the Securities Act in the case of an Event of the type described
in clause (i) and the date the Initial Shelf Registration Statement becomes
effective or usable again in the case of an Event of the type described in
clause (ii).

 

Accordingly, commencing on (and including) any Event Date and ending on (but
excluding) the next date on which there are no Events that have occurred and are
continuing (a “Liquidated Damages Accrual Period”), the Company agrees to pay,
as liquidated damages and not as a penalty, liquidated damages (“Liquidated
Damages”) at the rate described below, payable periodically on each Liquidated
Damages Payment Date to Record Holders of Notes and Warrants that are
convertible into Underlying Common Stock or exercisable for Warrant Shares, as
applicable, that are Registrable Securities and of shares of Underlying Common
Stock issued upon conversion of Notes and Warrant Shares issued upon the
exercise of the Warrants that are Registrable Securities, as the case may be, to
the extent of, for each such Liquidated Damages Payment Date, accrued and unpaid
Liquidated Damages to (but excluding) such Liquidated Damages Payment Date (or,
if the Liquidated Damages Accrual Period shall have ended prior to such
Liquidated Damages Payment Date, to the date of the end of the Liquidated
Damages Accrual Period); provided that any Liquidated Damages accrued with
respect to any Underlying Common Stock issuable upon conversion of any Note or
portion thereof called for redemption on a redemption date or converted into
Underlying Common Stock

 

7



--------------------------------------------------------------------------------

on a conversion date or any Warrant or portion thereof exercised into Warrant
Shares on an exercise date prior to the Liquidated Damages Payment Date, shall,
in any such event, be paid instead to the Holder who submitted such Note or
Warrant or portion thereof for redemption, conversion or exercise, as
applicable, on the applicable redemption date, conversion date or exercise date,
as the case may be, on such date (or promptly following the conversion date or
exercise date, in the case of conversion or exercise, as the case may be).
Liquidated Damages shall accrue at a rate per annum equal to (1) 0.50% for the
first 90-day period from the Event Date and (2) 1.00% thereafter of (i) the
aggregate principal amount of such Notes and the aggregate Exercise Price of
such Warrants or, without duplication, (ii) in the case of Notes that have been
converted into Underlying Common Stock, the Applicable Conversion Price of such
shares of Underlying Common Stock, and in the case of Warrants that have been
exercised, the Exercise Price of such Warrants, as the case may be, in each case
determined as of the Business Day immediately preceding the next Liquidated
Damages Payment Date. Notwithstanding the foregoing, no Liquidated Damages shall
accrue as to any Registrable Security from and after the earlier of (x) the date
such security is no longer a Registrable Security and (y) expiration of the
Effectiveness Period. The rate of accrual of Liquidated Damages with respect to
any period shall not exceed the rate provided for in this paragraph
notwithstanding the occurrence of multiple concurrent Events. Following the cure
of all Events requiring the payment by the Company of Liquidated Damages to the
Holders of Registrable Securities pursuant to this Section, the accrual of
Liquidated Damages shall cease (without in any way limiting the effect of any
subsequent Event requiring the payment of Liquidated Damages by the Company).
Notwithstanding anything in this Agreement to the contrary, Liquidated Damages
shall only be payable to Notice Holders.

 

The Trustee, on behalf of Holders of Notes, and the Holders of Warrants, shall
be entitled to seek any available remedy for the enforcement of this Agreement,
including specific performance or equitable relief with respect to this
Agreement. Notwithstanding the foregoing, the parties agree that the sole
monetary damages payable for a violation of the terms of this Agreement with
respect to which Liquidated Damages are expressly provided shall be such
Liquidated Damages.

 

All of the Company’s obligations set forth in this Section 2(e) that are
outstanding with respect to any Registrable Security at the time such security
ceases to be a Registrable Security shall survive until such time as all such
obligations with respect to such security have been satisfied in full
(notwithstanding termination of this Agreement pursuant to Section 8(k)).

 

The parties hereto agree that the liquidated damages provided for in this
Section 2(e) constitute a reasonable estimate of the damages that may be
incurred by Holders of Registrable Securities by reason of the failure of the
Shelf Registration Statement to be filed or declared effective or available for
effecting resales of Registrable Securities in accordance with the provisions
hereof.

 

8



--------------------------------------------------------------------------------

Section 3. Registration Procedures. In connection with the registration
obligations of the Company under Section 2 hereof, the Company shall:

 

(a) Prepare and file with the SEC a Shelf Registration Statement or Shelf
Registration Statements on Form S-3 or any other appropriate form under the
Securities Act available for the sale of the Registrable Securities by the
Holders thereof in accordance with the intended method or methods of
distribution thereof, and use its reasonable best efforts to cause each such
Shelf Registration Statement to become effective and remain effective as
provided herein; provided, that before filing any Shelf Registration Statement
or Prospectus or any amendments or supplements thereto with the SEC, the Company
shall furnish to the Holders and counsel for the Holders copies of all such
documents proposed to be filed and such documents (other than a prospectus
supplement filed solely to update the selling securityholder information (of a
selling securityholder other than such Holder) in the Prospectus) will be
subject to the review of such counsel for a period of no less than ten Business
Days for the initial filing of the Shelf Registration Statement or any
post-effective amendment thereto or no less than three Business Days prior to
the filing of a pre-effective amendment to the Shelf Registration Statement, and
with respect to the initial filing of the Shelf Registration Statement or any
post-effective amendment thereto, the Company shall not file such documents to
which such counsel shall reasonably object within ten Business Days of the
delivery of such copies to the Holders and such counsel and with respect to the
pre-effective amendment to the Shelf Registration Statement, the Company shall
not file such documents to which such counsel shall reasonably object within
three Business Days of the delivery of such copies to the Holders and such
counsel.

 

(b) Prepare and file with the SEC such amendments and post-effective amendments
to each Shelf Registration Statement as may be necessary to keep such Shelf
Registration Statement continuously effective until the expiration of the
Effectiveness Period; cause the related Prospectus to be supplemented by any
required Prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 (or any similar provisions then in force) under the Securities Act; and
use its reasonable best efforts to comply with the provisions of the Securities
Act applicable to it with respect to the disposition of all securities covered
by such Shelf Registration Statement during the Effectiveness Period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such Shelf Registration Statement as so amended or such Prospectus as
so supplemented.

 

(c) As promptly as practicable give notice to the Notice Holders, the Purchasers
and counsel to the Holders (i) when any Prospectus, Prospectus supplement, Shelf
Registration Statement or post-effective amendment to a Shelf Registration
Statement has been filed with the SEC and, with respect to a Shelf Registration
Statement or any post-effective amendment, when the same has been declared
effective, (ii) of any request, following the effectiveness of the Initial Shelf
Registration Statement under the Securities Act, by the SEC or any other federal
or state governmental authority for amendments or supplements to any Shelf
Registration Statement or related Prospectus or for additional information,
(iii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending

 

9



--------------------------------------------------------------------------------

the effectiveness of any Shelf Registration Statement or the initiation or
threatening of any proceedings for that purpose, (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose, (v) after the effective date of any Shelf Registration Statement filed
pursuant to this Agreement of the occurrence of (but not the nature of or
details concerning) a Material Event and (vi) of the determination by the
Company that a post-effective amendment to a Shelf Registration Statement will
be filed with the SEC, which notice may, at the discretion of the Company (or as
required pursuant to Section 3(i)), state that it constitutes a Suspension
Notice, in which event the provisions of Section 3(i) shall apply.

 

(d) Use its reasonable best efforts to prevent the issuance of, and, if issued,
to obtain the withdrawal of any order suspending the effectiveness of a Shelf
Registration Statement or the lifting of any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction in which they have been qualified for sale, in either case at
the earliest possible moment, and provide prompt notice to each Notice Holder
and the Purchasers of the withdrawal of any such order.

 

(e) If requested by the Purchasers or any Notice Holder, as promptly as
practicable incorporate in a Prospectus supplement or post-effective amendment
to a Shelf Registration Statement such information as the Purchasers or such
Notice Holder shall, on advice from counsel, determine to be required to be
included therein by applicable law and make any required filings of such
Prospectus supplement or such post-effective amendment; provided, that the
Company shall not be required to take any actions under this Section 3(e) that,
on advice from counsel for the Company, the Company determines would not be in
compliance with applicable law.

 

(f) As promptly as practicable furnish to each Notice Holder, the Purchasers and
counsel for the Holders, without charge, at least one conformed copy of the
Shelf Registration Statement and any amendment thereto, including financial
statements but excluding schedules, all documents incorporated or deemed to be
incorporated therein by reference and all exhibits, which obligation shall be
deemed satisfied if such information is available through EDGAR or on or through
the Company’s website.

 

(g) During the Effectiveness Period, deliver to each Notice Holder, the
Purchasers and counsel for the Holders, in connection with any sale of
Registrable Securities pursuant to a Shelf Registration Statement, without
charge, as many copies of the Prospectus or Prospectuses relating to such
Registrable Securities (including each preliminary prospectus) and any amendment
or supplement thereto as such Notice Holder and the Purchasers may reasonably
request; and the Company hereby consents (except during such periods that a
Suspension Notice is outstanding and has not been revoked) to the use of such
Prospectus or each amendment or supplement thereto by each Notice Holder, in
connection with any offering and sale of the Registrable Securities covered by
such Prospectus or any amendment or supplement thereto in the manner set forth
therein.

 

10



--------------------------------------------------------------------------------

(h) Prior to any public offering of the Registrable Securities pursuant to the
Shelf Registration Statement, use its reasonable best efforts to register or
qualify or cooperate with the Notice Holders in connection with the registration
or qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions within the United States as any Notice Holder reasonably
requests in writing (which request may be included in the Notice and
Questionnaire); and prior to any public offering of the Registrable Securities
pursuant to the Shelf Registration Statement, use its reasonable best efforts to
keep each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period in connection with such Notice Holder’s offer
and sale of Registrable Securities pursuant to such registration or
qualification (or exemption therefrom) and at all times do any and all other
acts or things reasonably necessary or advisable to enable the disposition in
such jurisdictions of such Registrable Securities in the manner set forth in the
relevant Shelf Registration Statement and the related Prospectus; provided, that
the Company will not be required to (i) qualify as a foreign corporation or as a
dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Agreement or (ii) take any action that would
subject it to general service of process in suits or to taxation in any such
jurisdiction where it is not then so subject.

 

(i) Upon (A) the issuance by the SEC of a stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of
proceedings with respect to the Shelf Registration Statement under Section 8(d)
or 8(e) of the Securities Act, (B) the occurrence of any event or the existence
of any fact as a result of which any Shelf Registration Statement shall contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any Prospectus shall contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or (C) the occurrence or existence of any pending
corporate development (a “Material Event”) that, in the reasonable discretion of
the Company, makes it appropriate to suspend the availability of the Shelf
Registration Statement and the related Prospectus, the Company shall (i) in the
case of clause (B) above, subject to the next sentence, as promptly as
practicable, prepare and file, if necessary pursuant to applicable law, a
post-effective amendment to such Shelf Registration Statement or a supplement to
the related Prospectus or any document incorporated therein by reference or file
any other required document that would be incorporated by reference into such
Shelf Registration Statement and Prospectus so that such Shelf Registration
Statement does not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, and such Prospectus does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading (it being understood that the Company may
rely on information provided by each Notice Holder with respect to such Notice
Holder), as thereafter delivered to the purchasers of the Registrable Securities
being sold thereunder, and, in the case of a post-effective amendment to a Shelf
Registration Statement, subject to the next sentence, use its reasonable best
efforts to

 

11



--------------------------------------------------------------------------------

cause it to be declared effective as promptly as is practicable, and (ii) give
notice to the Notice Holders, the Purchasers and counsel for the Holders (or, if
applicable, separate counsel for the Holders) that the availability of the Shelf
Registration Statement is suspended (a “Suspension Notice”) and, upon receipt of
any Suspension Notice, each Notice Holder agrees not to sell any Registrable
Securities pursuant to such Shelf Registration Statement until such Notice
Holder’s receipt of copies of the supplemented or amended Prospectus provided
for in clause (i) above, or until it is advised in writing by the Company that
the Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus. The Company will use its reasonable best efforts to ensure
that the use of the Prospectus may be resumed (x) in the case of clause
(A) above, as promptly as is practicable, (y) in the case of clause (B) above,
as soon as, in the reasonable judgment of the Company, the Shelf Registration
Statement does not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading and the Prospectus does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, and (z) in the case of clause (C) above,
as soon as, in the reasonable discretion of the Company, such suspension is no
longer appropriate. The period during which the availability of the Shelf
Registration Statement and any Prospectus may be suspended (the “Suspension
Period”) without the Company incurring any obligation to pay liquidated damages
pursuant to Section 2(e) shall not exceed (i) 30 consecutive days in any one
time, (ii) 45 days in any three-month period and (iii) 90 days in any 12-month
period, provided however, that the first day of any Suspension Period must be at
least two (2) Business Days after the last day of any prior Suspension Period.

 

(j) Make available for inspection during normal business hours by
representatives for the Notice Holders of such Registrable Securities, and any
investment banks, attorneys and accountants retained by such Notice Holders, all
relevant financial and other records and pertinent corporate documents and
properties of the Company and its subsidiaries, and cause the appropriate
officers, directors and employees of the Company and its subsidiaries to make
available for inspection during normal business hours all relevant information
reasonably requested by such representatives for the Notice Holders, or any such
investment banks, attorneys or accountants in connection with such disposition,
in each case as is customary for similar “due diligence” examinations; provided,
however, that such persons shall, at the Company’s request, first agree in
writing with the Company that any information that is reasonably and in good
faith designated by the Company in writing as confidential at the time of
delivery of such information shall be kept confidential by such persons and
shall be used solely for the purposes of exercising rights under this Agreement,
unless (i) disclosure of such information is required by court or administrative
order or is necessary to respond to inquiries of regulatory authorities,
(ii) disclosure of such information is required by law (including any disclosure
requirements pursuant to federal securities laws in connection with the filing
of any Shelf Registration Statement or the use of any Prospectus referred to in
this Agreement), (iii) such information becomes generally available to the
public other than as a result of a disclosure or failure to safeguard by any
such person or (iv) such information becomes available to any

 

12



--------------------------------------------------------------------------------

such person from a source other than the Company and such source is not bound by
a confidentiality agreement or is not otherwise under a duty of trust to the
Company, and provided that the foregoing inspection and information gathering
shall, to the greatest extent possible, be coordinated on behalf of all the
Notice Holders and the other parties entitled thereto.

 

(k) Comply with all applicable rules and regulations of the SEC and make
generally available to its securityholders earning statements (which need not be
audited) satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder (or any similar rule promulgated under the Securities Act)
no later than 45 days after the end of any 12-month period (or 90 days after the
end of any 12-month period if such period is a fiscal year) commencing on the
first day of the first fiscal quarter of the Company commencing after the
effective date of a Registration Statement, which statements shall cover said
12-month periods.

 

(l) Cooperate with each Notice Holder to facilitate the timely preparation and
delivery of certificates representing Registrable Securities sold pursuant to a
Shelf Registration Statement, which certificates shall not bear any restrictive
legends, and cause such Registrable Securities to be registered in such names as
such Notice Holder may request in writing at least three Business Days prior to
any sale of such Registrable Securities.

 

(m) Provide the Trustee and the transfer agent for the Common Stock with
certificates for the Registrable Securities that are in a form eligible for
deposit with The Depository Trust Company.

 

(n) Upon (i) the filing of the Initial Shelf Registration Statement and (ii) the
effectiveness of the Initial Shelf Registration Statement, announce the same, in
each case by press release to a nationally recognized wire service.

 

(o) Provide a CUSIP number for all Registrable Securities covered by each
Registration Statement not later than the effective date of such Registration
Statement and provide the Trustee and the transfer agent for the Common Stock
with printed certificates for the Registrable Securities that are in a form
eligible for deposit with The Depository Trust Company.

 

(p) Enter into such customary agreements and take all such other necessary
actions in connection therewith (including those requested by the holders of a
majority of the Registrable Securities being sold) in order to expedite or
facilitate the disposition of such Registrable Securities.

 

(q) The Company shall promptly furnish to legal counsel for the Holders copies
of any correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to any Shelf Registration Statement; provided, that
such correspondence shall not be furnished to legal counsel for any Holder, or
to any Holder directly, unless such Holder agrees to keep confidential any
information regarding such correspondence.

 

13



--------------------------------------------------------------------------------

Section 4. Holder’s Obligations. Each Holder agrees, by acquisition of the
Registrable Securities, that no Holder shall be entitled to sell any of such
Registrable Securities pursuant to a Shelf Registration Statement or to receive
a Prospectus relating thereto, unless such Holder has furnished the Company with
a Notice and Questionnaire as required pursuant to Section 2(d) hereof
(including the information required to be included in such Notice and
Questionnaire) and the information set forth in the next sentence. Each Notice
Holder agrees promptly to furnish to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by such Notice Holder not misleading and any other information regarding such
Notice Holder and the distribution of such Registrable Securities as the Company
may from time to time reasonably request. Any sale of any Registrable Securities
by any Holder shall constitute a representation and warranty by such Holder that
the information relating to such Holder and its plan of distribution is as set
forth in the Prospectus delivered by such Holder in connection with such
disposition, that such Prospectus does not as of the time of such sale contain
any untrue statement of a material fact relating to or provided by such Holder
or its plan of distribution and that such Prospectus does not as of the time of
such sale omit to state any material fact relating to or provided by such Holder
or its plan of distribution necessary in order to make the statements in such
Prospectus, in the light of the circumstances under which they were made, not
misleading. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to any Shelf
Registration Statement, if any.

 

Section 5. Registration Expenses. The Company shall bear all fees and expenses
incurred in connection with the performance by the Company of its obligations
under Sections 2 and 3 of this Agreement whether or not any of the Shelf
Registration Statements are declared effective. Such fees and expenses
(“Registration Expenses”) shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(x) with respect to filings required to be made with the National Association of
Securities Dealers, Inc., and (y) of compliance with federal and state
securities or Blue Sky laws, (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities in a
form eligible for deposit with The Depository Trust Company), (iii) duplication
and mailing expenses relating to copies of any Shelf Registration Statement or
Prospectus delivered to any Holders hereunder, (iv) fees and disbursements of
counsel for the Company and the fees and disbursements of one counsel chosen by
the Holders of a majority of the then outstanding Underlying Common Stock and
Warrant Shares constituting Registrable Securities (with Holders of Notes deemed
to be the Holders, for purposes of this Section, of the number of outstanding
shares of Underlying Common Stock into which such Notes are or would be
convertible, not including, for this purpose only, any shares of Common Stock
payable as a Make-Whole Premium upon conversion of any Note and Holders of
Warrants deemed to be Holders, for purposes of this Section, of the number of
outstanding Warrant Shares into which such Warrants are or would be exercisable)
in connection with the Shelf Registration Statement, and (v) fees and
disbursements of the registrar and transfer agent for the Common Stock. In
addition, the Company shall pay the internal expenses of the Company (including,
without limitation, all salaries and expenses of officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with the listing by the Company of the
Registrable Securities on any securities exchange on which similar

 

14



--------------------------------------------------------------------------------

securities of the Company are then listed and the fees and expenses of any
person, including special experts, retained by the Company.

 

Section 6. Indemnification; Contribution.

 

(a) The Company agrees to indemnify and hold harmless each Holder and its
directors, officers, employees, members, representatives and agents and each
person, if any, who controls any Holder within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act (each, a “Holder
Indemnified Party”), from and against any loss, damage, expense, liability or
claim (including the reasonable cost of investigation) which such Holder
Indemnified Party may incur under the Securities Act, Exchange Act, or any other
law, including any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to a
Registration Statement, or otherwise, as incurred, insofar as such loss, damage,
expense, liability or claim arises out of or is based upon any untrue statement
or alleged untrue statement of a material fact contained in the Shelf
Registration Statement, or in any Prospectus, or any amendment thereof or
supplement thereto, or arises out of or is based upon the omission or alleged
omission to state therein a material fact necessary to make the statements
therein (in the case of any Prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, in the light of the circumstances under which
they were made) not misleading; provided, however, that: (i) the Company shall
not be liable in any such case to the extent that any such loss, damage,
expense, liability or claim arises out of or is based upon any untrue statement
or omission or alleged untrue statement or omission of a material fact contained
in, or omitted from, and in conformity with information required to be used in
any Shelf Registration Statement, related prospectus or any amendments or
supplements thereto pursuant to the Securities Act furnished in writing by or on
behalf of the applicable Holder Indemnified Party to the Company expressly for
use in a Shelf Registration Statement or Prospectus or any amendment thereof or
supplement thereto; and (ii) with respect to any untrue statement or omission of
material fact made in the Shelf Registration Statement, or in any Prospectus,
the indemnity agreement contained in this Section 6(a) shall not inure to the
benefit of a Holder Indemnified Party if the untrue statement or omission of
material fact was corrected in amendments or supplements to the Prospectus, as
then amended or supplemented, if such corrected Prospectus was timely made
available by the Company pursuant to Section 3(g) hereof, and the Holder
Indemnified Party was promptly advised in writing not to use the incorrect
prospectus prior to the use giving rise to any such loss, damage, expense,
liability or claim and such Holder Indemnified Party, notwithstanding such
advice, used it. This indemnity agreement will be in addition to any liability
that the Company may otherwise have. This indemnity agreement will not apply to
any loss, damage, expense, liability or claim arising from an offer or sale,
occurring during a Suspension Period, of Registrable Securities by a Notice
Holder who has previously received notice from the Company of the commencement
of the Suspension Period pursuant to Section 3(i).

 

(b) Each Holder, severally and not jointly, agrees to indemnify and hold
harmless the Company and its directors, officers, employees, members,
representatives and agents and each person, if any, who controls the Company
within the meaning of either

 

15



--------------------------------------------------------------------------------

Section 15 of the Securities Act or Section 20 of the Exchange Act (each, a
“Company Indemnified Party”) from and against any loss, damage, expense,
liability or claim (including the reasonable cost of investigation) which such
Company Indemnified Party may incur under the Securities Act or otherwise,
insofar as such loss, damage, expense, liability or claim arises out of or is
based upon any untrue statement or alleged untrue statement of a material fact
contained in information furnished in writing by or on behalf of such Holder to
the Company required to be included in any Shelf Registration Statement, or in
any Prospectus, or any amendment thereof or supplement thereto, or arises out of
or is based upon any omission or alleged omission to state a material fact
required to be stated in any Shelf Registration Statement or in any amendment or
supplement thereto or necessary to make the statements therein not misleading,
or arises out of or is based upon any omission or alleged omission to state a
material fact necessary in order to make the statements in any Prospectus or in
any amendment or supplement thereto or in any preliminary prospectus, in the
light of the circumstances under which they were made, not misleading, in
connection with such information; provided, however, that no such Holder shall
be liable for any claims hereunder in excess of the amount of net proceeds
received by such Holder from the sale of Registrable Securities pursuant to such
Shelf Registration Statement.

 

(c) If any action, suit or proceeding (each, a “Proceeding”) is brought against
any person in respect of which indemnity may be sought pursuant to either
subsection (a) or (b) of this Section 6, such person (the “Indemnified Party”)
shall promptly notify the person against whom such indemnity may be sought (the
“Indemnifying Party”) in writing of the institution of such Proceeding and the
Indemnifying Party shall assume the defense of such Proceeding with one counsel
(in addition to any local counsel) reasonably satisfactory to the Indemnified
Party and shall pay the fees and expenses of such counsel related to such
Proceeding; provided, however, that failure to so notify the Indemnifying Party
shall not relieve such Indemnifying Party from any liability hereunder except to
the extent it is materially prejudiced as a result thereof, but in no event
shall such Indemnifying Party be relieved from any liability which it may
otherwise have separate from these indemnification provisions. Such Indemnified
Party shall have the right to employ its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless (i) the
Indemnified Party is a Holder of Notes representing not less than 33% of the
aggregate principal amount of the then outstanding Notes, (ii) the Indemnifying
Party and the Indemnified Party shall have mutually agreed to the contrary,
(iii) the Indemnifying Party has failed within a reasonable time after receipt
of notice to assume defense of a Proceeding to retain counsel reasonably
satisfactory to the Indemnified Party or (iv) the named parties in any such
Proceeding (including any impleaded parties) include both the Indemnifying Party
and the Indemnified Party, the Indemnifying Party proposes to have the same
counsel represent it and the Indemnified Party, and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the Indemnifying Party
may be liable for the fees and expenses of more than one counsel (in addition to
any local counsel) separate from their own counsel for all Indemnified Parties
in accordance with the foregoing sentence, and that all such fees and expenses
actually incurred shall be promptly reimbursed as incurred upon delivery to the
Indemnifying Party of reasonable

 

16



--------------------------------------------------------------------------------

documentation therefor setting forth such expenses in reasonable detail. The
Indemnifying Party shall not be liable for any settlement of any Proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Party agrees to
indemnify and hold harmless any Indemnified Party from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Party shall have requested the
Indemnifying Party to reimburse the Indemnified Party as contemplated by this
paragraph, the Indemnifying Party agrees that it shall be liable for any
settlement of any Proceeding effected without its consent if (i) such settlement
is entered into more than 60 Business Days after receipt by the Indemnifying
Party of the aforesaid request, (ii) such Indemnifying Party shall not have
reimbursed the Indemnified Party in accordance with such request prior to the
date of such settlement and (iii) such Indemnified Party shall have given such
Indemnifying Party at least 30 days’ prior notice of its intention to settle. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending or threatened Proceeding in respect
of which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding and without admission of fault by
the Indemnified Party.

 

(d) If the indemnification provided for in this Section 6 is unavailable to an
Indemnified Party under subsections (a) and (b) of this Section 6 in respect of
any losses, damages, expenses, liabilities or claims referred to therein, then
each applicable Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such losses, damages, expenses, liabilities or claims, as
incurred, (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Holders on the other
hand from the offering of the Registrable Securities or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company on the one
hand and of the Holders on the other in connection with the statements or
omissions which resulted in such losses, damages, expenses, liabilities or
claims, as well as any other relevant equitable considerations. Notwithstanding
the provisions of this Section 6, neither any of the Purchasers nor any Holder
shall be required to indemnify or contribute any amount in excess of the amount
by which the total price at which the Registrable Securities sold by such Holder
or Purchaser, as the case may be, exceeds the amount of any damages that such
Holder or Purchaser has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission. The relative fault
of the Company on the one hand and of the Holders on the other shall be
determined by reference to, among other things, whether the untrue statement or
alleged untrue statement of a material fact or omission or alleged omission
relates to information supplied by the Company or by the Holders and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The amount paid or payable by a
party as a result of the losses, damages, expenses, liabilities and claims
referred to above shall be deemed to include any reasonable legal or other fees
or expenses reasonably incurred by such party in connection with investigating
or defending any Proceeding.

 

17



--------------------------------------------------------------------------------

(e) The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 6 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in subsection (d) above. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Holders’ respective obligations
to contribute pursuant to this Section 6 are several in proportion to the
respective amount of Registrable Securities they have sold pursuant to a Shelf
Registration Statement, and not joint. The remedies provided for in this
Section 6 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any Indemnified Party at law or in equity,

 

(f) The indemnity and contribution provisions contained in this Section 6 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Holder or
any person controlling any Holder, the Company or the Company’s officers or
directors or any person controlling the Company and (iii) the sale of any
Registrable Security by any Holder.

 

(g) Section 6 of this Agreement may not be amended except by an instrument in
writing signed by the Indemnified Party affected thereby.

 

Section 7. Information Requirements.

 

(a) The Company covenants that, if at any time before the end of the
Effectiveness Period it is not subject to the reporting requirements of the
Exchange Act, it will cooperate with any Holder and take such further action as
any Holder may reasonably request in writing, all to the extent required from
time to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144, Rule 144A, Regulation S and Regulation D under the
Securities Act and customarily taken in connection with sales pursuant to such
exemptions. Upon the written request of any Holder, the Company shall deliver to
such Holder a written statement as to whether it has complied with such filing
requirements, unless such a statement has been included in the Company’s most
recent report filed with the SEC pursuant to Section 13 or Section 15(d) of
Exchange Act. Notwithstanding the foregoing, nothing in this Section 7 shall be
deemed to require the Company to register any of its securities (other than the
Common Stock) under any section of the Exchange Act.

 

(b) The Company shall file the reports required to be filed by it under the
Exchange Act and shall comply with all other requirements set forth in the
instructions to Form S-1 or Form S-3, as the case may be, in order to allow the
Company to be eligible to file registration statements on Form S-1 or Form S-3.

 

18



--------------------------------------------------------------------------------

Section 8. Miscellaneous.

 

(a) No Contrary Agreements. The Company is not, as of the date hereof, a party
to, nor shall it, on or after the date of this Agreement, enter into, any
agreement with respect to its securities that violates the rights granted to the
Holders of Registrable Securities in this Agreement. The Company represents and
warrants that the rights granted to the Holders of Registrable Securities
hereunder do not in any way violate the rights granted to the holders of such
Company’s securities under any other agreements. Notwithstanding the foregoing,
the Holders acknowledge that the Company is obligated, and may obligate itself
from time to time in the future, to register its securities for other holders.

 

(b) Amendments and Waivers. Except as otherwise provided in Section 6(g), and
except with respect to the Company’s obligations to pay Liquidated Damages (as
to which the consent of each holder affected by any amendment, modification or
supplement thereto shall be required to consent), the provisions of this
Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the Company has obtained the written
consent of Holders of (x) a majority of the then outstanding Underlying Common
Stock constituting Registrable Securities (with Holders of Notes deemed to be
the Holders, for purposes of this Section, of the number of outstanding shares
of Underlying Common Stock into which such Notes are or would be convertible as
of the date on which such consent is requested excluding, for this purpose only,
any shares of Common Stock payable as a Make-Whole Premium upon conversion of
any Note) with respect to any amendment, modification or supplement related to
the Underlying Common Stock, and (y) a majority of the then outstanding Warrant
Shares constituting Registrable Securities (with Holders of Warrants deemed to
be the Holders, for purposes of this Section, of the number of outstanding
Warrant Shares into which such Warrants are or would be exercisable as of the
date on which such consent is requested) with respect to any amendment,
modification or supplement related to the Warrant Shares. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders of Registrable
Securities whose securities are being sold pursuant to a Shelf Registration
Statement and that does not directly or indirectly affect the rights of other
Holders of Registrable Securities may be given by Holders of at least a majority
of the Registrable Securities being sold by such Holders pursuant to such Shelf
Registration Statement; provided that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the immediately preceding sentence. Each Holder at the time of any such
amendment, modification, supplement, waiver or consent or thereafter shall be
bound by any such amendment, modification, supplement, waiver or consent
effected pursuant to this Section 8(b), whether or not any notice, writing or
marking indicating such amendment, modification, supplement, waiver or consent
appears on the Registrable Securities or is delivered to such Holder.

 

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, by telecopier, by courier
guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given (i) when made, if made by hand delivery,
(ii) upon confirmation, if made by

 

19



--------------------------------------------------------------------------------

telecopier, (iii) one Business Day after being deposited with such courier, if
made by overnight courier, or (iv) on the date indicated on the notice of
receipt, if made by first-class mail, to the parties as follows:

 

(i) if to a Holder, at the most current address given by such Holder to the
Company in the Purchase Agreement or upon any transfer of the Notes or Warrants;

 

with a copy (for informational purposes only) to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone: (212) 756-2000

Facsimile: (212) 593-5955

Attention: Eleazer Klein, Esq.

 

  (ii) if to the Company, to:

 

i2 Technologies, Inc

11701 Luna Road

Dallas, Texas 75234

Telephone: (469) 357-1000

Facsimile: (469) 357-6566

Attention: General Counsel

 

with a copy (for informational purposes only) to:

 

Dechert LLP

30 Rockefeller Plaza

New York, New York 10112

Telephone: (212) 698.3500

Facsimile: (212) 698-3599

Attention: Bruce B. Wood, Esq.

 

or to such other address as such person may have furnished to the other persons
identified in this Section 8(c) in writing in accordance herewith.

 

(d) Approval of Holders. Whenever the consent or approval of Holders is required
hereunder, Notes and Warrants held by the Company or its affiliates (as such
term is defined in Rule 405 under the Securities Act) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

 

(e) Successors and Assigns. Any person who purchases any Notes, Warrants or
Registrable Securities from the Purchasers or any Holder shall be deemed, for
purposes of this Agreement, to be an assignee of the Purchasers or such Holder,
as the case may

 

20



--------------------------------------------------------------------------------

be. This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of each of the parties and shall inure to the benefit of
and be binding upon each Holder. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
by this Agreement.

 

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be original and all of which taken together shall
constitute one and the same agreement; provided that a facsimile signature shall
be considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. To the fullest extent
permitted by applicable law, the Company hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State court or Federal court sitting
in the County of New York in respect of any suit, action or proceeding arising
out of or relating to the provisions of this Agreement and irrevocably agrees
that all claims in respect of any such suit, action or proceeding may be heard
and determined in any such court. The parties hereto hereby waive, to the
fullest extent permitted by applicable law, any objection that they may now or
hereafter have to the laying of venue of any such suit, action or proceeding
brought in any such court, and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(i) Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions set forth herein shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby.

 

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and the registration rights granted by the
Company with respect to the Registrable Securities. Except as provided in the
Purchase Agreement, there are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein, with respect to
the

 

21



--------------------------------------------------------------------------------

registration rights granted by the Company with respect to the Registrable
Securities. This Agreement supersedes all prior agreements and undertakings
among the parties with respect to such registration rights.

 

(k) Termination. This Agreement and the obligations of the parties hereunder
shall terminate upon the end of the Effectiveness Period, except for any
liabilities or obligations under Section 4, 5 or 6 hereof and the obligations to
make payments of and provide for liquidated damages under Section 2(e) hereof to
the extent such liquidated damages accrue prior to the end of the Effectiveness
Period, each of which shall remain in effect in accordance with its terms.

 

[signature page follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

COMPANY:

i2 TECHNOLOGIES, INC.

By:

   

Name:

   

Title:

   

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

PURCHASERS:

HIGHBRIDGE INTERNATIONAL LLC

By:   HIGHBRIDGE CAPITAL MANAGEMENT, LLC

By:

   

Name:

  Adam J. Chill

Title:

  Managing Director

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

PURCHASERS: MARATHON GLOBAL CONVERTIBLE MASTER FUND LTD.

By:

   

Name:

   

Title:

   

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

PURCHASERS:

LEONARDO, L.P.

By:   LEONARDO CAPITAL MANAGEMENT, INC., its General Partner

By:  

ANGELO, GORDON & CO., L.P., its Director

By:

   

Name:

   

Title:

   

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

PURCHASERS:

AMATIS LIMITED

By:  

AMARANTH ADVISORS L.L.C.

By:    

Name:

   

Title:

   

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

PURCHASERS:

DEUTSCHE BANK AG LONDON

By:    

Name:

   

Title:

   

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

ANNEX A

 

i2 TECHNOLOGIES, INC.

 

FORM OF SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE

 

To be named as a selling securityholder in the prospectus, beneficial owners
shall complete and deliver this Notice and Questionnaire within 20 business days
after the date of the written request therefor by i2 Technologies, Inc. (the
“Company” or “Registrant”). Beneficial owners that do not complete this Notice
and Questionnaire and deliver it to the Company within such 20 business day
period will not be eligible to be named as selling securityholders in the
prospectus and therefore will not be permitted to sell any Registrable
Securities (as defined below) pursuant to the Shelf Registration Statement (as
defined below).

 

The undersigned beneficial owner of 5% Senior Convertible Notes due 2015 (the
“Notes”) of the Company, Warrants of the Company or common stock of the Company,
par value $0.00025 per share (the “common stock” or the “Registrable
Securities”), understands that the Registrant has filed or intends to file with
the Securities and Exchange Commission a registration statement on Form S-1 or
Form S-3 (the “Shelf Registration Statement”) for the registration and resale
under Rule 415 of the Securities Act of 1933, as amended (the “Securities Act”),
of the Registrable Securities, in accordance with the terms of the Registration
Rights Agreement, dated as of November     , 2005 (the “Registration Rights
Agreement”), between the Company and the purchasers named therein. A copy of the
Registration Rights Agreement is available from the Company upon request at the
address set forth below. All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.

 

Each beneficial owner of Registrable Securities is entitled to the benefits of
the Registration Rights Agreement. In order to sell or otherwise dispose of any
Registrable Securities pursuant to the Shelf Registration Statement, a
beneficial owner of Registrable Securities generally will be required to be
named as a selling securityholder in the related prospectus, deliver a
prospectus to purchasers of Registrable Securities and be bound by those
provisions of the Registration Rights Agreement applicable to such beneficial
owner (including certain indemnification provisions, as described below).
Beneficial owners that do not complete this Notice and Questionnaire and deliver
it to the Company within the 20 business day period described in the first
paragraph of this Notice and Questionnaire will not be named as selling
securityholders in the prospectus at the time of effectiveness of the Shelf
Registration Statement and therefore will not be permitted to sell any
Registrable Securities pursuant to the Shelf Registration Statement until they
are later named as selling securityholders in accordance with the provisions of
the Registration Rights Agreement. Beneficial owners are encouraged to complete
and timely deliver this Notice and Questionnaire so that such beneficial owners
may be named as selling securityholders in the related prospectus at the time of
effectiveness. Certain legal consequences arise from being named as a selling
securityholder in the Shelf Registration Statement and the related prospectus.
Accordingly, holders and beneficial owners of Registrable Securities are advised
to consult their



--------------------------------------------------------------------------------

own securities law counsel regarding the consequences of being named or not
being named as a selling securityholder in the Shelf Registration Statement and
the related prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby gives notice to the Company of its intention to sell or
otherwise dispose of Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under such Item 3) pursuant to the
Shelf Registration Statement. The undersigned, by signing and returning this
Notice and Questionnaire, understands that it will be bound by the terms and
conditions of this Notice and Questionnaire and the Registration Rights
Agreement.

 

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company’s directors and officers and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), from and against certain losses arising in
connection with statements concerning the undersigned made in the Shelf
Registration Statement or the related prospectus in reliance upon the
information provided in this Notice and Questionnaire.

 

If the Selling Securityholder transfers all or any portion of the Registrable
Securities listed in Item 3 below after the date on which such information is
provided to the Company, the Selling Securityholder agrees to notify the
transferee(s) at the time of the transfer of its rights and obligations under
this Notice and Questionnaire and the Registration Rights Agreement. The
undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

A-2



--------------------------------------------------------------------------------

QUESTIONNAIRE

 

1.

   (a )  

Full Legal Name of Selling Securityholder:

_______________________________________________________________________________________________

     (b )  

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

________________________________________________________________________________________________

     (c )  

Full Legal Name of DTC participant (if applicable and if not the same as (b)
above) through which Registrable Securities listed in Item 3 below are held:

________________________________________________________________________________________________

2.

         Address for Notices to Selling Securityholder:
_______________________________________________________________________________________________________
_________________________________________________________________________________________________________
_________________________________________________________________________________________________________

Telephone:________________________________________________________________________________________________

Fax:_____________________________________________________________________________________________________

Contact Person:____________________________________________________________________________________________

3.

         Beneficial Ownership of Registrable Securities:      (a )   Number of
Shares of Registrable Securities beneficially owned:           
__________________________________________________________________________________________________
          
__________________________________________________________________________________________________
     (b )   CUSIP No(s). of such Registrable Securities beneficially owned:     
     
__________________________________________________________________________________________________
          
__________________________________________________________________________________________________

4.

         Beneficial Ownership of Other Securities of the Company Owned by the
Selling Securityholder.            Except as set forth below in this Item 4, the
undersigned is not the beneficial or registered owner of any securities of the
Company other than the Registrable Securities listed above in Item 3.

 

A-3



--------------------------------------------------------------------------------

     (a )  

Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

          
________________________________________________________________________________________________
          
_________________________________________________________________________________________________
     (b)    

CUSIP No(s). of such Other Securities beneficially owned:

          
_________________________________________________________________________________________________
          
_________________________________________________________________________________________________

5.

         Relationships with the Company:            Except as set forth below,
neither the undersigned nor any of its affiliates, officers, directors or
principal equity holders (owners of 5% of more of the equity securities of the
undersigned) has held any position or office or has had any other material
relationship with the Company (or its predecessors or affiliates) during the
past three years. State any exceptions here:           
_________________________________________________________________________________________________
          
_________________________________________________________________________________________________

6.

        

Broker-Dealers and their Affiliates

     (a)    

Is the Selling Securityholder a broker-dealer or an affiliate of a
broker-dealer:

          

Yes  ¨    No  ¨

           If so, please answer the remaining question in this section.         
 

(i)     Please advise whether the notes and/or warrants were received by the
Selling Securityholder as compensation for investment banking services or as
investment shares, and if so please describe the circumstances.

           Note that in general we may be required to identify any registered
broker-dealer as an underwriter in the prospectus.           

(ii)    Except as set forth below, if the Selling Securityholder is a registered
broker-dealer, the Selling Securityholder does not plan to make a market in the
Registrable Securities. If the Selling Securityholder plans to make a market in
the Registrable Securities, please indicate whether the Selling Securityholder
plans to use the prospectus relating to the Registrable Securities as a
market-making prospectus.

 

A-4



--------------------------------------------------------------------------------

(b)    Affiliation with Broker-Dealers      Is the Selling Securityholder an
affiliate1 of a registered broker-dealer?     

Yes  ¨     No  ¨

     If so, please answer the remaining question in this section.     

(i)     Please describe the affiliation between the Selling Securityholder and
any registered broker-dealer.

    

(ii)    If the notes and/or warrants were purchased by the Selling
Securityholder other than in the ordinary course of business, please describe
the circumstances.

    

(iii)  Please advise whether the notes and/or warrants were received by the
Selling Securityholder as compensation for investment banking services or as
investment shares, and if so please describe the circumstances.

    

(iv)   If the Selling Securityholder, at the time of its purchase of Registrable
Securities, had any agreements or understandings, directly or indirectly, with
any person to distribute the Registrable Securities, please describe such
agreements or undertakings.

     Note that if the Selling Securityholder is an affiliate of a broker-dealer
and did not purchase its notes and/or warrants in the ordinary course of
business or at the time of the purchase had any agreements or understandings,
directly or indirectly, to distribute the securities, we may be required to
identify the Selling Securityholder as an underwriter in the prospectus. (c)   
Beneficial Ownership by Natural Persons:      If the Selling Securityholder is
an entity, does any natural person have voting or investing power over the
Registrable Securities held by the Selling Securityholder?2

--------------------------------------------------------------------------------

1 An “affiliate” of a specified person or entity means a person or entity that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the person or entity specified.

 

2 Please answer “Yes” if any natural person, directly or indirectly, through any
contract, arrangement, understanding, relationship, or otherwise has or shares:
(a) voting power which includes the power to vote, or to direct the voting of,
such security; and/or, (b) investment power which includes the power to dispose,
or to direct the disposition of, the Registrable Securities held by the Selling
Securityholder.

 

A-5



--------------------------------------------------------------------------------

    

If so, please state the person’s or persons’ name(s):

__________________________________________________________________________________________________

7.    Beneficial Ownership by Natural Persons or by a Board or Committee Is the
Selling Securityholder a reporting entity with the Securities and Exchange
Commission?     

Yes  ¨    No  ¨

    

If the Selling Securityholder is a majority owned subsidiary of a reporting
entity, identify the majority stockholder that is a reporting entity.

     If No, please answer the remaining questions in this section.     

(i)     Please name the natural person or person(s) having voting and/or
investment control over the Selling Securityholder.3

    

(ii)    If the voting and/or investment control over the Selling Securityholder
is held by board or committee, please state the name of the natural person or
person(s) on such board or committee.

8.    Plan of Distribution:      Except as set forth below, the undersigned
(including its donees or pledgees) intends to distribute the Registrable
Securities listed above in Item 3 pursuant to the Shelf Registration Statement
only as follows (if at all): Such Registrable Securities may be sold from time
to time directly by the undersigned or, alternatively, through underwriters,
broker dealers or agents. If the Registrable Securities are sold through
underwriters, broker dealers or agents, the Selling Securityholder will be
responsible for underwriting discounts or commissions or agents’ commissions.
Such Registrable Securities may be sold in one or more transactions at fixed
prices, at prevailing market prices at the time of sale, at varying prices
determined at the time of sale or at negotiated prices. Such sales may be
effected in transactions (which may involve block transactions) (i) on any
national securities exchange or quotation service on which the Registrable
Securities may be listed or quoted at the time of sale, (ii) in the over the
counter market, (iii) in transactions otherwise than on such exchanges or
services or in the over the counter market, (iv) through the writing of options,
whether such options are listed on an options exchange or otherwise, (v) in
ordinary

--------------------------------------------------------------------------------

3 Please include any natural person that, directly or indirectly, through any
contract, arrangement, understanding, relationship, or otherwise has or shares:
(a) voting power which includes the power to vote, or to direct the voting of,
such security; and/or, (b) investment power which includes the power to dispose,
or to direct the disposition of, the Registrable Securities held by the Selling
Securityholder.

 

A-6



--------------------------------------------------------------------------------

    

brokerage transactions and transactions in which the broker-dealer solicits
purchaser, (vi) in block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction, (vii) in purchases by a broker-dealer
as principal and resale by the broker-dealer for its account, (viii) in an
exchange distribution in accordance with the rules of the applicable exchange,
(ix) in privately negotiated transactions, (x) in short sales (xi) in sales
pursuant to Rule 144, (xii) in which broker-dealers may agree with the selling
securityholders to sell a specified number of such shares at a stipulated price
per share, (xiii) in a combination of any such methods of sale, and (xiv) in any
other method permitted pursuant to applicable law.

State any exceptions here:

    
__________________________________________________________________________________________________
    
__________________________________________________________________________________________________

 

Note: In no event will such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior written
agreement of the Company.

 

The undersigned acknowledges its obligation to comply with the provisions of the
Exchange Act and the rules thereunder relating to stock manipulation,
particularly Regulation M thereunder (or any successor rules or regulations), in
connection with any offering of Registrable Securities pursuant to the
Registration Rights Agreement. The undersigned agrees that neither it nor any
person acting on its behalf will engage in any transaction in violation of such
provisions.

 

The Selling Securityholder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons as
set forth therein.

 

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Shelf Registration Statement, the undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof at any time while the Shelf Registration
Statement remains effective.

 

All notices hereunder and pursuant to the Registration Rights Agreement shall be
made in writing by hand delivery, first class mail or air courier guaranteeing
overnight delivery to the address set forth below.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 8 and the inclusion of such
information in the Shelf Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Shelf Registration
Statement and the related prospectus.

 

A-7



--------------------------------------------------------------------------------

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company, the terms of this Notice and Questionnaire, and the
representations and warranties of the Selling Securityholder contained herein,
shall be binding on the Selling Securityholder and shall inure to the benefit of
and shall be enforceable by the respective successors, heirs, personal
representatives and assigns of the Company with respect to the Registrable
Securities beneficially owned by such Selling Securityholder and listed in Item
(3) above. This Agreement shall be governed in all respects by the laws of the
State of New York.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:

          Beneficial Owner:                 By:                 Name:          
      Title:    

 

PLEASE RETURN THE COMPLETED AND EXECUTED

NOTICE AND QUESTIONNAIRE

TO:

 

i2 Technologies, Inc.

11701 Luna Road

Dallas, Texas 75234

Attention: General Counsel

 

A-8



--------------------------------------------------------------------------------

SCHEDULE I

 

PURCHASERS

 

HIGHBRIDGE INTERNATIONAL LLC

 

MARATHON GLOBAL CONVERTIBLE MASTER FUND LTD.

 

LEONARDO, L.P.

 

AMATIS LIMITED

 

DEUTSCHE BANK AG LONDON